1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ERIC GRIEGO and THE GRIEGO
 3 AGENCY, LLC,

 4        Plaintiffs,

 5 and

 6 NEW MEXICO FOUNDATION
 7 FOR OPEN GOVERNMENT,

 8        Intervenor-Appellee,

 9 v.                                                NO. 28,899

10   NEW MEXICO TAXATION AND
11   REVENUE DEPARTMENT, RICK
12   HOMANS, SECRETARY OF
13   TAXATION AND REVENUE
14   DEPARTMENT, and CUSTODIAN
15   OF RECORDS FOR TAXATION
16   AND REVENUE DEPARTMENT,

17        Defendants-Appellants.

18 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
19 Valerie M. Huling, District Judge

20 Michael L. Danoff & Associates PC
21 Michael L. Danoff
22 Albuquerque, NM

23 Deborah S. Seligman
24 Albuquerque, NM

25 for Eric Griego & The Griego Agency, LLC
26 Patrick J. Rogers
 1 Albuquerque, NM

 2 for Appellee NM Foundation for Open Government

 3   NM Taxation & Revenue Department
 4   Legal Services Bureau
 5   Carolyn A. Wolf
 6   Santa Fe, NM

 7 for Appellant Taxation & Revenue Department

 8 Lewis J. Terr
 9 Santa Fe, NM

10 for Appellant Rick Homans



11                           MEMORANDUM OPINION

12 CASTILLO, Judge.

13        In this Court’s notice of proposed summary disposition, we proposed to affirm

14 the district court. Defendants have not filed a memorandum in opposition to our

15 proposed disposition, and the time to do so has passed. Therefore, for the reasons

16 stated in the notice of proposed summary disposition, we affirm.

17        IT IS SO ORDERED.



18                                              ________________________________
19                                              CELIA FOY CASTILLO, Judge

20 WE CONCUR:

                                            2
1 ________________________________
2 JAMES J. WECHSLER, Judge



3 ________________________________
4 JONATHAN B. SUTIN, Judge




                                     3